DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed on 13 December 2019.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8-9, 11, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (US 20200311294 A1).

In regards to Claims 1, 8, and 15, Sim-Tang discloses:
A method comprising: creating, by a model creation design and onboarding ("MCDO") module executed by a processor, an asset based upon input received from an asset creator (See Sim-Tang: Para. [0151] – “Data Users (0203-a, 0203-b, 0203-c; 0428) can publish their Datasets (0330-a, 0330-b) to one or more Catalogs (0420) in one or more Categories (0422) to share with an unknown number of subscribers.” – Sim-Tang discloses creating/publishing assets in the form of datasets to a catalog via a computing device which would include a processor executing a runtime module); 
storing, by the MCDO module, the asset in an enhanced multi-layer digital asset catalog ("EMDAC") module (See Sim-Tang: Para. [0151] – “Data Users (0203-a, 0203-b, 0203-c; 0428) can publish their Datasets (0330-a, 0330-b) to one or more Catalogs (0420) in one or more Categories (0422) to share with an unknown number of subscribers.” – Sim-Tang discloses storing an asset/dataset in a catalog); 
receiving, by the MCDO module, a search request from a collaborator (See Sim-Tang: Para. [0075] – “When a data user browses or Searches (0262) a Dynamic Data Catalog (0233) and discovers a published dataset of interest, the user can Subscribe (0263) to the data through Data Subscription Service (0231). The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner. Once the subscription is approved by all the approvers, the subscribed data item can be registered to the subscriber's dataset list”); 
in response to the search request, parsing, by the MCDO module, the search request to identify search criteria to be used to search the EMDAC module (See Sim-Tang: Para. [0075] – “When a data user browses or Searches (0262) a Dynamic Data Catalog (0233) and discovers a published dataset of interest, the user can Subscribe (0263) to the data through Data Subscription Service (0231). The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner. Once the subscription is approved by all the approvers, the subscribed data item can be registered to the subscriber's dataset list” – It is clear to one of ordinary skill in the art that a search request resulting in any search results would include search criteria which is used to perform said search); 
searching, by the MCDO module, the EMDAC module based upon the search criteria (See Sim-Tang: Para. [0075] – “When a data user browses or Searches (0262) a Dynamic Data Catalog (0233) and discovers a published dataset of interest, the user can Subscribe (0263) to the data through Data Subscription Service (0231). The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner. Once the subscription is approved by all the approvers, the subscribed data item can be registered to the subscriber's dataset list”); 
receiving, by the MCDO module, search results from the EMDAC module, wherein the search results comprise the asset (See Sim-Tang: Para. [0075] – “When a data user browses or Searches (0262) a Dynamic Data Catalog (0233) and discovers a published dataset of interest, the user can Subscribe (0263) to the data through Data Subscription Service (0231). The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner. Once the subscription is approved by all the approvers, the subscribed data item can be registered to the subscriber's dataset list”); 
creating, by the MCDO module, an enhanced asset based upon the asset created by the asset creator combined with a contribution based upon input received from the collaborator (See Sim-Tang: Para. [0097] – “The dataset R1 then locates the collaborator's user environment. In step 0863, the data user can set permissions for the collaborator to restrict what the collaborator can do to the dataset object. For example, is the collaborator allowed to make changes to metadata in the dataset object; can the collaborator share and publish information and data of the dataset object; can the collaborator read or write the data contents of the data item associates with the dataset object. If the collaborator is allowed to read or write data contents, then in step 0866 data user defines personalized security and privacy access control rules (e.g., 0360-x) to restrict the collaborator's access to the data content. This may be used for example to filter sensitive data. Sensitive data as used herein refers to data that may need to have access restricted for security and/or privacy control reasons. For example, the rules may specify which part of the content has to be masked, which part of the content has to be filtered out, and which part of the content needs to be transformed before sharing with the collaborator. In step 0868, the collaborator, the dataset object usage permissions, and the personalized security and privacy data content access control rules are written into the source dataset object (in this example it is R1). Then in step 0870, a new dataset object R2 is created in the collaborator's Data User Environment (e.g., 0312-a)” – Sim-Tang discloses the creation of a dataset object/asset R2 from a combination of asset creator data and collaborator data); and 
storing, by the MCDO module, the enhanced asset in the EMDAC module (See Sim-Tang: Para. [0097] – “The new data object R2 (e.g., 0330-x) is linked to its source dataset object R1 (e.g., 0330-a, 0330-b, or 0330-c).” – Sim-Tang discloses linking the created data object to a source dataset object contained with an asset catalog effectively storing said data object in the same location as the source dataset object).

However, Sim-Tang fails to explicitly disclose that the MCDO module and EMDAC module are separate modules (both elements are mapped to the “Dynamic Data Catalog” above). It would have been an obvious matter of design choice to separate the functionality of the “Dynamic Data Catalog” into two separate modules, since Applicant has not disclosed that the separation is for any particular purpose, and it appears that the invention would perform equally well with a single module. Such a modification would have achieved predictable benefits from economies of scale in addition to offering increased security, improved data management, fast response, and room for expansion while reducing both operating and capital costs. It is the Examiner’s position that such a modification is equivalent to making an element separable. It is the Examiner’s further position that when the difference between the claimed invention and the prior art is that the prior art does not disclose an element as separable, as a matter of law, it would have been obvious to one having ordinary skill in the art to make the element separable. See MPEP §2144.04 V. C. and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

In regards to Claims 2, 9, and 16, Sim-Tang discloses:
The method of claim 1, further comprising: creating, by the MCDO module, a revision of the asset based upon further input received from the asset creator; and storing, by the MCDO module, the revision of the asset in the EMDAC module (See Sim-Tang: Para. [0097] – “The dataset R1 then locates the collaborator's user environment. In step 0863, the data user can set permissions for the collaborator to restrict what the collaborator can do to the dataset object. For example, is the collaborator allowed to make changes to metadata in the dataset object; can the collaborator share and publish information and data of the dataset object; can the collaborator read or write the data contents of the data item associates with the dataset object. If the collaborator is allowed to read or write data contents, then in step 0866 data user defines personalized security and privacy access control rules (e.g., 0360-x) to restrict the collaborator's access to the data content. This may be used for example to filter sensitive data. Sensitive data as used herein refers to data that may need to have access restricted for security and/or privacy control reasons. For example, the rules may specify which part of the content has to be masked, which part of the content has to be filtered out, and which part of the content needs to be transformed before sharing with the collaborator. In step 0868, the collaborator, the dataset object usage permissions, and the personalized security and privacy data content access control rules are written into the source dataset object (in this example it is R1). Then in step 0870, a new dataset object R2 is created in the collaborator's Data User Environment (e.g., 0312-a)” – Sim-Tang discloses that any collaborator to an asset in the catalog can be edited/revised by any other authorized collaborator. Thus, as the asset creator is an authorized collaborator, said creator can revise the asset with further input and overwrite the data stored in the catalog).

In regards to Claims 4, 11, and 18, Sim-Tang discloses:
The method of claim 1, further comprising: receiving, by the MCDO module, a further search request from a further collaborator (See Sim-Tang: Para. [0075] – “When a data user browses or Searches (0262) a Dynamic Data Catalog (0233) and discovers a published dataset of interest, the user can Subscribe (0263) to the data through Data Subscription Service (0231). The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner. Once the subscription is approved by all the approvers, the subscribed data item can be registered to the subscriber's dataset list” – Sim-Tang discloses that any number of users can search the catalog); 
in response to the further search request, parsing, by the MCDO module, the further search request to identify further search criteria to be used to search the EMDAC module (See Sim-Tang: Para. [0075] – “When a data user browses or Searches (0262) a Dynamic Data Catalog (0233) and discovers a published dataset of interest, the user can Subscribe (0263) to the data through Data Subscription Service (0231). The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner. Once the subscription is approved by all the approvers, the subscribed data item can be registered to the subscriber's dataset list” – It is clear to one of ordinary skill in the art that a search request resulting in any search results would include search criteria which is used to perform said search); 
searching, by the MCDO module, the EMDAC module based upon the further search criteria (See Sim-Tang: Para. [0075] – “When a data user browses or Searches (0262) a Dynamic Data Catalog (0233) and discovers a published dataset of interest, the user can Subscribe (0263) to the data through Data Subscription Service (0231). The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner. Once the subscription is approved by all the approvers, the subscribed data item can be registered to the subscriber's dataset list”); and 
receiving, by the MCDO module, further search results from the EMDAC module, wherein the further search results comprise the enhanced asset (See Sim-Tang: Para. [0075] – “When a data user browses or Searches (0262) a Dynamic Data Catalog (0233) and discovers a published dataset of interest, the user can Subscribe (0263) to the data through Data Subscription Service (0231). The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner. Once the subscription is approved by all the approvers, the subscribed data item can be registered to the subscriber's dataset list”).


Claims 3, 7, 10, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Milman et al. (US 20190197250 A1)

In regards to Claims 3, 10, and 17, Sim-Tang discloses the method of claim 1 but fails to explicitly disclose:
wherein the asset is associated with a first license option; and wherein the enhanced asset is associated with a second license option.

However, in similar field of endeavor, Milman discloses:
Assets associated with respective data licenses (See Milman: Para. [0074] – “For example, the Data License Manager 108 provides for data licenses to be created in the Catalog for information assets stored in the Repository 104. The Data License Manager 108 may automatically create data licenses for newly created information assets in the Catalog 106, based on the data licenses of the information assets from which newly created information assets were derived. The Data License Manager 108 may also create lineage graphs of the data licenses for newly created information assets. Moreover, the Data License Manager 108 allows the user 120 to add entitlements to their account if needed to prove a data license is in place”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the asset and license association structure as disclosed by Milman to associate asset and enhanced assets disclosed by Sim-Tang with license options increasing the overall economic viability of the invention by increasing the number of use-cases in which the invention can be economically implemented.


In regards to Claims 7, 14, and 20, Sim-Tang discloses:
The method of claim 1, further comprising: tracking and logging a collaboration between the asset creator and the collaborator (See Sim-Tang: Para. [0097] – “The dataset R1 then locates the collaborator's user environment. In step 0863, the data user can set permissions for the collaborator to restrict what the collaborator can do to the dataset object. For example, is the collaborator allowed to make changes to metadata in the dataset object; can the collaborator share and publish information and data of the dataset object; can the collaborator read or write the data contents of the data item associates with the dataset object. If the collaborator is allowed to read or write data contents, then in step 0866 data user defines personalized security and privacy access control rules (e.g., 0360-x) to restrict the collaborator's access to the data content. This may be used for example to filter sensitive data. Sensitive data as used herein refers to data that may need to have access restricted for security and/or privacy control reasons. For example, the rules may specify which part of the content has to be masked, which part of the content has to be filtered out, and which part of the content needs to be transformed before sharing with the collaborator. In step 0868, the collaborator, the dataset object usage permissions, and the personalized security and privacy data content access control rules are written into the source dataset object (in this example it is R1). Then in step 0870, a new dataset object R2 is created in the collaborator's Data User Environment (e.g., 0312-a)” – Sim-Tang discloses the storage of a new iteration of an asset based on collaborator input which functions as a form of tracking/logging of said change to the asset); 
analyzing a contribution level of the asset creator and the collaborator (See Sim-Tang: Fig. 8B 0863 and 0864 – Sim-Tang discloses determining a collaborators allowed level of contribution); and

However, Sim-Tang fails to explicitly disclose but Milman discloses: 
creating a relationship link to at least one license option to a user (See Milman: Para. [0074] – “For example, the Data License Manager 108 provides for data licenses to be created in the Catalog for information assets stored in the Repository 104. The Data License Manager 108 may automatically create data licenses for newly created information assets in the Catalog 106, based on the data licenses of the information assets from which newly created information assets were derived. The Data License Manager 108 may also create lineage graphs of the data licenses for newly created information assets. Moreover, the Data License Manager 108 allows the user 120 to add entitlements to their account if needed to prove a data license is in place”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the asset and license association structure as disclosed by Milman to create a relationship link between the user contributing to the assets disclosed by Sim-Tang and license options increasing the overall economic viability of the invention by increasing the number of use-cases in which the invention can be economically implemented.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Harcar (US 9589292 B1).

In regards to Claims 5 and 12, Sim-Tang discloses:
wherein the EMDAC module stores a plurality of versions of the asset (See Sim-Tang: Para. [0097] – “The dataset R1 then locates the collaborator's user environment. In step 0863, the data user can set permissions for the collaborator to restrict what the collaborator can do to the dataset object. For example, is the collaborator allowed to make changes to metadata in the dataset object; can the collaborator share and publish information and data of the dataset object; can the collaborator read or write the data contents of the data item associates with the dataset object. If the collaborator is allowed to read or write data contents, then in step 0866 data user defines personalized security and privacy access control rules (e.g., 0360-x) to restrict the collaborator's access to the data content. This may be used for example to filter sensitive data. Sensitive data as used herein refers to data that may need to have access restricted for security and/or privacy control reasons. For example, the rules may specify which part of the content has to be masked, which part of the content has to be filtered out, and which part of the content needs to be transformed before sharing with the collaborator. In step 0868, the collaborator, the dataset object usage permissions, and the personalized security and privacy data content access control rules are written into the source dataset object (in this example it is R1). Then in step 0870, a new dataset object R2 is created in the collaborator's Data User Environment (e.g., 0312-a) – Sim-Tang discloses storing multiple iterations of an asset based on collaborator input).

However, Sim-Tang fails to explicitly disclose but Harcar discloses:
wherein the search results further comprise a suggested version of the asset (See Harcar: col. 10, lines 27-30 – “Thus, the item identification service 150 can search for alternative versions to recommend to users based on user-supplied input (including search input and input regarding purchases made on sites other than a site provided by the interactive computing system 110),”);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the version suggestion based on a search method disclosed by Harcar to the asset search method disclosed by Sim-Tang increasing the economic viability of the invention by allowing for users to draw from previous iterations of an asset rather than simply current iterations.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Harcar in further view of Milman.

In regards to Claims 6, 13, and 19, the combination of Milman and Harcar discloses:
wherein the EMDAC module stores a plurality of versions of the asset (See Sim-Tang: Para. [0097] – “The dataset R1 then locates the collaborator's user environment. In step 0863, the data user can set permissions for the collaborator to restrict what the collaborator can do to the dataset object. For example, is the collaborator allowed to make changes to metadata in the dataset object; can the collaborator share and publish information and data of the dataset object; can the collaborator read or write the data contents of the data item associates with the dataset object. If the collaborator is allowed to read or write data contents, then in step 0866 data user defines personalized security and privacy access control rules (e.g., 0360-x) to restrict the collaborator's access to the data content. This may be used for example to filter sensitive data. Sensitive data as used herein refers to data that may need to have access restricted for security and/or privacy control reasons. For example, the rules may specify which part of the content has to be masked, which part of the content has to be filtered out, and which part of the content needs to be transformed before sharing with the collaborator. In step 0868, the collaborator, the dataset object usage permissions, and the personalized security and privacy data content access control rules are written into the source dataset object (in this example it is R1). Then in step 0870, a new dataset object R2 is created in the collaborator's Data User Environment (e.g., 0312-a) – Sim-Tang discloses storing multiple iterations of an asset based on collaborator input).
wherein the search results further comprise a suggested version of the asset (See Harcar: col. 10, lines 27-30 – “Thus, the item identification service 150 can search for alternative versions to recommend to users based on user-supplied input (including search input and input regarding purchases made on sites other than a site provided by the interactive computing system 110),”);

However, the combination fails to explicitly disclose but Milman discloses:
Assets associated with respective data licenses (See Milman: Para. [0074] – “For example, the Data License Manager 108 provides for data licenses to be created in the Catalog for information assets stored in the Repository 104. The Data License Manager 108 may automatically create data licenses for newly created information assets in the Catalog 106, based on the data licenses of the information assets from which newly created information assets were derived. The Data License Manager 108 may also create lineage graphs of the data licenses for newly created information assets. Moreover, the Data License Manager 108 allows the user 120 to add entitlements to their account if needed to prove a data license is in place”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the asset and license association structure as disclosed by Milman to associate asset and enhanced assets disclosed by the combination of Sim-Tang and Harcar with license options increasing the overall economic viability of the invention by increasing the number of use-cases in which the invention can be economically implemented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou (US 20220075780 A1) generally discloses a multi-model database framework for managing metadata of a foreign extensible engine using a user table.
Kondo et al. (US 20210124733 A1) generally discloses a computer system that manages a data lake storing collected data, a data catalog, and an asset catalog.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685